Title: To Thomas Jefferson from Henry Heth, 13 January 1781
From: Heth, Henry
To: Jefferson, Thomas



Sir
Fort Pitt January 13th. 1781

On the 3rd and 24th of October last the following Resolve of Congress was passed, Viz. That such of the Sixteen additional Regiments as have not been annexed to the Line of some particular State and all the seperate light Corps of the Army &c. be reduced on first day of January next that the non Commissioned Officers and privates in those several Corps be incorporated with the Troops of their respective States &c. Whether my Company comes under that Resolve or not Your Excellency is a better Judge than myself but according to the nature of their Enlistment I am led to believe they do not as they were Enlisted for the defence of this Garrison and not to be removed without their own consents which you will see by the enclosed Resolves of Congress. But contrary to the Resolves and common Justice they are taken from under my Command and myself and Lieutenat ordered home and the Men put under the Command of an Officer of the late 8th. Pensylvania Regiment by order of Colo. Brodhead (who is Commanding Officer of the western District and Colonel of Said Regiment) and it appears very evident that it is his intention to annex them to his own Regiment notwithstanding they are Virginia Troops. As to my own part I am well satisfied to retire on half pay but as I did (when recruiting) give my Men full assurance that they should not be called from this Garrison without their own consents I think it a duty incumbent  on me to do what I can in their behalf. For further particulars I refer Your Excellency to Colo. Gibson.
I am With Respect Your Excellencys Most obedient and Very Hble Servant,

Henry Heth

